Case 7:19-cr-00211-VB Document 70 Filed 10/09/20 Page 1 of 3

espn JOLISIC soye1g poywuy)
TOON IG “] WUSOUT A,

 

‘daadddo OS
AN ‘sureyd sua
OZOT “6 1290100 :poted

"pZ6OL AN “USYSOH
peoy Ue T STISAA OTT
8SCV06 107

[[9MxeJAl Yue LT

‘ye JUBPUdTOp oy} 0} ouIes Jo Adoo ze [TeUI puke ‘199191
poyorne oy} pue JUSUISSIOPUS UMPULIOWIOU! ST} JOYOOP [ILM LNOD sy} ‘p1ode1 9}90[dwo9 e& asus
Oy, ‘oases e ul Ayied B 0} D0TApe [eSo] OprAcid youUwd LMOD dU} “IOAODIOYY “OUT} STU} Ye NOD si}

wo Jorjor Aue Buryoos 9q 0} seodde jou saop ‘feodde ue poyiy sey oym pure “970z ‘Z Jaquiajdas
UO psoUdjUas seM OYM “URpPUaap 94} “OZOT “Sz Joquiaidas pojep “Iaye] poyouye oy} Ul

(GA) 7-117 UD 61
[[PMXBP] YURLT “A SoqV1S popup,

 

 

INHWASYOUNA WOCUNVYOWHAN

 
 

SEPT ROGO WOT HAG PLAT BRIT ALAR IMT | OR

 

POY PRR CO GRAINY BOY BODILY MT HAC

 

FAI DH FOI OM ALON POS OY SHEIO JOGO

 

 

ISPS SICA US OVI FO MAQIPIBS

 

 

 

GUO GAIT PY SIT MPH HITS IT)

 

 

INV OB TO PY OFF FRO FORO OO

 

 

PISE SOY USF CURE LUO SH SY OW

 

SP EIG PSS OR FIO PY HT OE VD U5

 

"BIO SE QUISOT PP SONU CY PIO VOW SyU= HQ)

 

FREY SSI SORT PRET TEAR SF TOL OW TOR OF

Troe KU TOR OF SORE FBT DRY PQ NER

 

STURT OY SATION OF COURS ROW KO | AT AO PRED

N

 

Sotto OO OL SIRO LED OIG RI] SI
SOUT IY P,

 

 

IF OOO PTS POM PERI) TS
OAR OF JOT FD POD OPI OO? SAT BID

 

“2 SOIC FESO OOF FUP

TOR TPO

 

 

 

ZOD ORT 0 ny BVOUT OT CY | FS ADO OF

 

EDU T POPP WD ST PIR IAT POO ROT

 

SABRE ROTA POO | FBID ROY OWS

 

 

 

BS PE SSC okey IVY poke PPE
SOF FS GOID OPQ Vx CUT OBIE OAD

 

 

 

8 ONR ORY 29 [7 CO TOUR OPO AL SOD

SSB HOT IR DOT T SPEE NUT UO S007 CID COSTE

 

SHO LAY OT FON PIA | IANIT], POT PRY POH?

 

SEIT DYED TO RO POS SIR CASK

 

OF CIGD VEOg TUT)

PROPISUQ) U5 VOTO

 

 

ROT IUD SRT ST) HA VOUT RSE UPTON
SOO AON OD] TINT POG UO PEAT OF POY | SST

 

 

 

 

 

 

 

 

SFSU] TROP SE TOSSA SNE ME OOO TUCD Ra

 

puerta

 

 

 

 

 

RD NPG” OO FORE] A IOO RT

 

 

 

 

 

BIE OT SOPOT RNID SCY TOIT OS HTS

 

 

 

 

OT ORFFIb UO Mok -eeRFoy PRECOREE So"

———
AT oo U)
OU OPOTOTT U5 Vay Oa gE
it en a
| inl
STS
oS
fi | ul]
[5

 

 

 

 

 

 

Z—-NI>e Wahl

oulstlb SCS OEE
 

 

 

 

 

 

 

yormgpY aE

 

 

 

— "VA FOOLS

 

cay) meas

 

MT TO/IS OX ano ase rok Yoo CaO

 

ORDO ONO WES FURID | PU ON CBS OF FIRE

 

0-6-0 SRT RPO OOM VSSW CIE OF OUT OM

 

— FU

 

BID SHY SPRY Ch UPFOVOPONT'S VICE AU

 

BIG FOOT, ARGO GVA

II EBON UD T PATO RS, WONG OF FIM

 

FIN [COO COSI ON FAST IER ASF OST

 

 

CRT ORD OTT CI) CHF CROUY FIG OP) y JKC) WO

 

POY OY | OD WH WO | COT NG FBIRY_ Uh PIPE

 

 

GRIT FL COT RO ERD O FOI FAD | OM

 

 

7 pySe OK ONTO), OFF POND SS FEIGNED SPP

 

 

 

7 WR POI TRY CE FUTI FED] OG TORT VO

 

 

  

ees -hug

 

 

FEUD OY WOR OY MAYOR PARED OTT PID

 

DU -PAID OS FAT WS HOF PUD, WY OAT AON]

 

 

Doh, MD SO SB CRA [QS CY POU Sh OS

 

BIO WHT URRIED OF GIO FIGHT] AHO] MUG
"WIS POR [POPU [POO FOS SPY PU CE POF UR

 

58900 SKB T= ORY JO HAY OS OSG OF HI way CRT

 

 

“UNDE Of SSD I ROTRUR oy may RT FR SB

 

FO OOOO CRY HET SHOT OHS SE SSCA

| }

 

UR ZOE far oer PODOR Seta OF | -TETAG iS

 

OWN

 

SPISFOU So AO RIRIS wok few PIGS} HOT HHP

 

 

 

 

PUORIODUT OT TOP COUR PUBS SUT] OIE OO
